o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-133343-11 uil the honorable gregorio kilili camacho sablan u s house of representative sec_423 cannon house office building washington dc dear mr sablan i am responding to your inquiry of date you asked whether nonimmigrant filipino workers who are present in the commonwealth of the northern mariana islands cnmi under the commonwealth only transitional worker cw visa classification created under the consolidated natural_resources act of cnra are exempt from federal_insurance_contributions_act fica_taxes the law imposes old-age survivors and disability insurance taxes on wages paid to employees sec_3101 and sec_3111 of the internal_revenue_code the code the law also imposes hospital insurance taxes on wages paid to employees sec_3101 and sec_3111 of the code these two taxes comprise fica_taxes taxes under fica apply to wages as defined in sec_3121 that employers pay for employment as defined in sec_3121 under sec_3121 services that filipino residents perform while temporarily admitted to guam under sec_101 of the immigration and nationality act h-2 status are exempt from fica_taxes by operation of sec_3121 and sec_601 and b of the covenant to establish a commonwealth of the northern mariana islands in political union with the united_states of america the covenant services that filipino residents perform while admitted to the cnmi in h-2 status are also exempt from fica_taxes the cnmi has historically not been subject_to the u s immigration and nationality act ina however cnmi immigration laws contained in the commonwealth of northern conex-133343-11 mariana code cmc section q b had a counterpart to h-2 status both laws similarly defined a nonimmigrant worker as one temporarily in the united_states or the cnmi to perform temporary services or labor therefore the exemption from fica under sec_3121 applied to nonimmigrant filipinos admitted to the cnmi on the cnmi visa however with the enactment of the cnra cnmi immigration laws no longer apply and this cnmi visa is no longer available to cnmi workers the cnmi is transitioning to u s immigration law during this transition_period running from date to date the u s citizenship and immigration services established the new cw visa classification cnra u s c d this classification is for nonimmigrant workers who are ineligible for other employment- based nonimmigrant u s visa classifications thus we understand that workers who are in the cnmi in cw status would not meet the eligibility criteria for a u s h-2 status sec_3121 provides an exception from employment for services performed only in h-2 status because filipino workers temporarily present in the cnmi under a cw classification do not hold an h-2 status they are not eligible for the fica exemption that sec_3121 provides unless an individual is eligible for fica exemption based on some other circumstances fica_taxes will apply to these filipino workers i hope this information is helpful if you have any questions please contact me or ------- --------------------at ----- ------------- sincerely lynne camillo branch chief employment_tax branch government entities tax exempt and government entities exempt_organizations employment_tax
